DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot in light of new grounds of rejection made below.
For at least above mentioned reasons, rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-18, 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2017/0243826; hereinafter Lin).
Regarding claim 17, Fig 4 of Lin discloses a semiconductor device package comprising:
a carrier (10’; Fig 4; ¶ [0058]) having a first surface (110a; top surface; Fig 4);
a number of the first interposers (101/120; Fig 4; ¶ [0033]) disposed on the first surface of the carrier; and

wherein the second interposer (640; Fig 4; ¶ [0045]) has a third surface (bottom surface; Fig 4) facing the first surface (110a; top surface; Fig 4)of the carrier (10’; Fig 4; ¶ [0058]) and a first component (700; Fig 4) is mounted on (Indirectly; Fig 4) the third surface of the second interposer (640; Fig 4; ¶ [0045]).

Regarding claim 18, Fig 4 of Lin discloses a component (300; Fig 4; ¶ [0021]) disposed on the first surface (110a; top surface; Fig 4) of the carrier and a first encapsulant (130; Fig 4; ¶ [0028]) encapsulating the component, the first surface of the carrier and the first interposer (101/120; Fig 4; ¶ [0033]).

Regarding claim 21, Fig 4 of Lin discloses one of the first interposers (101/120; Fig 4; ¶ [0033]) comprise a redistribution layer (Fig 4; ¶ [0024]).

Regarding claim 22, Fig 4 of Lin discloses the number of the first interposers (101/120; Fig 4; ¶ [0033]) are arranged in an irregular pattern (Fig 4).

Regarding claim 23, Fig 4 of Lin discloses a cross-sectional width of the second interposer (640; Fig 4; ¶ [0045]) is smaller than a cross-sectional width of the carrier (10’; Fig 4; ¶ [0058]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2017/0243826; hereinafter Lin) in view of Yang et al (US 2019/0074267; hereinafter Yang).

Regarding claim 1, Fig 4 of Lin discloses a semiconductor device package comprising:
a carrier (10’; Fig 4; ¶ [0058]) having a first surface (110a; bottom surface; Fig 4) and a second surface (110b; top surface; Fig 4) opposite to the first surface (110a; bottom surface; Fig 4);
a number of first interposers (101/120; Fig 4; ¶ [0033]) disposed on the first surface (110a; bottom surface; Fig 4) of the carrier (10’; Fig 4; ¶ [0058]);

a second interposer (640; Fig 4; ¶ [0045]) stacked on two or more first interposers (101/120; Fig 4; ¶ [0033]), wherein the second interposer (640; Fig 4; ¶ [0045]) has a fifth surface (Bottom surface; Fig 4) facing the first surface (bottom surface; Fig 4) of the carrier (10’; Fig 4; ¶ [0058]) and encapsulated by the first encapsulant (130; Fig 4; ¶ [0028]).
However Lin does not expressly disclose a second encapsulant encapsulating the second surface of the carrier.
In the same field of endeavor, Fig 5 of Yang discloses a second encapsulant (220; Fig 5; ¶ [0031]) encapsulating a second surface of the carrier (¶ [0040]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a second encapsulant is encapsulating a second surface of a carrier in order to encapsulate the bottom submodules that can comprise semiconductor component or discrete devices in order to provide passive functionality (¶ [0036]).

Regarding claim 2, Fig 4 of Lin discloses one of the first interposers (101/120; Fig 4; ¶ [0033]) comprise a redistribution layer (Fig 4; ¶ [0024]).


Lin in view of Yang as modified above in claim 1 discloses a second encapsulant. 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a second encapsulant is encapsulating a second surface of a carrier in order to encapsulate the bottom submodules that can comprise semiconductor component or discrete devices in order to provide passive functionality (¶ [0036]).

Regarding claim 7, Fig 4 of Lin discloses a second component (700/800; Fig 4) mounted on the fifth surface of the second interposer (640; Fig 4; ¶ [0045]), wherein the second component is configured to electrically connect the first component (500; Fig 4; ¶ [0027]).

Regarding claim 8, Fig 4 of Lin discloses the second interposer (640; Fig 4; ¶ [0045]) has a sixth surface (top surface; Fig 4) opposite to the fifth surface and wherein the sixth surface is configured to connect (electrically; Fig 4) to a second component (700/800; Fig 4).

Regarding claim 9, Fig 4 of Lin discloses a cross-sectional width of the second interposer (640; Fig 4; ¶ [0045]) is smaller than a cross-sectional width of the carrier (10’; Fig 4; ¶ [0058]).

Lin in view of Yang as modified above in claim 1 discloses a second encapsulant. 
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a second encapsulant is encapsulating a second surface of a carrier in order to encapsulate the bottom submodules that can comprise semiconductor component or discrete devices in order to provide passive functionality (¶ [0036]).

Regarding claim 27, Fig 4 of Lin discloses the first encapsulant (130; Fig 4; ¶ [0028]) encapsulates a side surface of the second interposer (640; Fig 4; ¶ [0045]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2017/0243826; hereinafter Lin) in view of Yang et al (US 2019/0074267; hereinafter Yang) as applied to claim 1 and further in view of Lee et al (US 2017/0103951; hereinafter Lee).
Regarding claim 3, Fig 4 of Lin discloses one of the first interposers (101/120; Fig 4; ¶ [0033]) comprise a conductive via (120; Fig 4; ¶ [0033]).
However Lin in view of Yang does not expressly disclose conductive via having a sandglass shaped cross section.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a conductive via is formed having a sandglass cross section as taught by Lee in order for conductive via to have wider routing area which in turn solves the problem of warpage and have a novel structure facilitating a design of the high-density wiring of the second connection member (¶ [0201]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2017/0243826; hereinafter Lin) as applied to claim 17 and further in view of Yang et al (US 2019/0074267; hereinafter Yang).

Regarding claim 19, Fig 4 of Lin discloses the carrier (10’; Fig 4; ¶ [0058]) has a second surface (110b; bottom surface; Fig 4) opposite to the first surface and wherein a component (500; Fig 4; ¶ [0027]) is disposed on the second surface of the carrier.
However Lin does not expressly disclose a second encapsulant encapsulates the second surface of the carrier and the component.
In the same field of endeavor, Fig 5 of Yang discloses a second encapsulant (220; Fig 5; ¶ [0031]) encapsulating a second surface of the carrier (¶ [0040]) and second component.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a second encapsulant is .


Allowable Subject Matter
Claim 28 is allowed.
Regarding claim 28, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a portion of the first surface of the carrier is free from encapsulated by the first encapsulant and wherein a fourth component is disposed on the portion of the first surface of the carrier which is free from encapsulated by the first encapsulant”.


Claims 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a portion of the first surface of the carrier is free from encapsulated by the first encapsulant and wherein a fourth component is disposed on the portion of the first surface of the carrier which is free from encapsulated by the first encapsulant”.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895